ICJ_063_ContinentalShelf_TUN_LBY_1980-06-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER OF 3 JUNE 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE DU 3 JUIN 1980
Official citation:

Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Order of 3 June 1980, I.C.J. Reports 1980, p. 70.

Mode officiel de citation:

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
ordonnance du 3 juin 1980, C.I.J. Recueil 1980, p. 70.

 

Sales number 4 53
N° de vente:

 

 

 
3 JUNE 1980

ORDER

CASE CONCERNING THE CONTINENTAL SHELF
(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

3 JUIN 1980

ORDONNANCE
1980
3 June
General List
No. 63

70

INTERNATIONAL COURT OF JUSTICE

YEAR 1980

3 June 1980

CASECONCERNING THECONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Articles 44
and 46 of the Rules of Court,

Having regard to the Special Agreement concluded on 10 June 1977
between the Republic of Tunisia and the Socialist People’s Libyan Arab
Jamahiriya, concerning the continental shelf, notified to the Court on
1 December 1978,

Having regard to the Order of 20 February 1979 fixing 30 May 1980 as
the time-limit for the filing of the Memorial of each Party ;

Whereas the Memorial of the Republic of Tunisia and the Memorial of
the Libyan Arab Jamahiriya were each filed within the said time-limit ;

Whereas Article 4 of the said Special Agreement of 10 June 1977 pro-
vides (inter alia) for Counter-Memorials to be submitted to the Court and
exchanged as follows : the Counter-Memorial of Tunisia to be submitted
within six months from the date on which it receives from the Court
notification of the Memorial ; and the Counter-Memorial of the Libyan
Arab Jamahiriya to be submitted within eight months from the date on
which it receives from the Court notification of the Memorial ;

Whereas a certified copy of the Memorial of each Party was commu-
nicated to the Agent of the other Party, in accordance with Article 43,
paragraphs 3 and 4, of the Statute of the Court, and with Article 4 of the
Special Agreement, at a meeting with the President of the Court held at the
Peace Palace, The Hague, on 30 May 1980 ;

Fixes 1 December 1980 as the time-limit for the filing of the Counter-
Memorial of the Republic of Tunisia ;

4
71 CONTINENTAL SHELF (ORDER 3 VI 80)

Fixes 2 February 1981 as the time-limit for the filing of the Counter-
Memorial of the Socialist People’s Libyan Arab Jamahiriya ; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this third day of June one thousand nine
hundred and eighty, in three copies, one of which will be placed in the
archives of the Court, and the others transmitted to the Government of the
Republic of Tunisia and to the Government of the Socialist People’s
Libyan Arab Jamahiriya respectively.

(Signed) Humphrey WALDOCK,
President.
(Signed) PILLEPICH,
Deputy-Registrar.
